DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jonathan Grant (Reg. No. 34830) on 7/15/22.
The application has been amended as follows: 
In claim 8, line 24, delete the period after “distal side”.   
In claim 9, line 1, replace “9” with --8--; and in line 3, insert --a-- between “and” and “distal”.  
In claim 12, line 1, replace “1” with --8--; and line 2, replace “the underside” with --an underside--.  
In claim 13, line 2, replace “the middle” with --a middle--, and replace “an” with --the--.  
Allowable Subject Matter
Claims 8-13 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637